DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 3/2/2017.  

Information Disclosure Statement
The Information Disclosure Statement has been considered and placed in record on file and is in compliance with USPTO requirements.

Drawings
The Drawings have been considered and placed in record on file and are in compliance with USPTO requirements. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1, 2, 4-8, 10, 11, 14, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8 of U.S. Patent No. 10,969,614. Although the claims at issue are not identical, they are not patentably distinct from each other.

Application 17/222076
Patent No. 10,969,614
1. A detection device comprising: 

a first substrate; 

a plurality of detection electrodes arranged in a first direction and a second direction intersecting the first direction, and located in a display region; 



a second substrate facing the first substrate; 





a second conductive layer electrically coupled to the first conductive layer, the second substrate being located between the second conductive layer and the first substrate, 

wherein the first conductive layer is arranged to be part of an electrically connected loop around the display region.


a first substrate; 

a plurality of detection electrodes disposed in a matrix configuration such that the detection electrodes are arranged in a first direction and a second direction, in a display region on a plane parallel to the first substrate; 

a second substrate facing the first substrate; 




a polarizing plate provided above the second substrate; and 

a second conductive layer provided between the polarizing plate and the second substrate, wherein the second conductive layer is electrically coupled to the first conductive layer, and 

the first conductive layer is arranged to be part of an electrically connected loop around the display region.

6. The detection device according to claim 1, wherein the first conductive layer includes a plurality of wires forming a mesh-like pattern that is provided in the peripheral region.


a first substrate; 

a plurality of detection electrodes arranged in a first direction and a second direction intersecting the first direction, and located in a display region; 



a second substrate facing the first substrate; and 

a first conductive layer provided in a peripheral region located outside the display region in planar view, and including a plurality of wires forming a mesh-like pattern, 









wherein the first conductive layer is arranged to be part of an electrically connected loop around the display region.


a first substrate; 

a plurality of detection electrodes disposed in a matrix configuration such that the detection electrodes are arranged in a first direction and a second direction, in a display region on a plane parallel to the first substrate; 

a second substrate facing the first substrate; 


a first conductive layer provided in a peripheral region located outside the display region in planar view; 


a polarizing plate provided above the second substrate; and 



the first conductive layer is arranged to be part of an electrically connected loop around the display region.

6. The detection device according to claim 1, wherein the first conductive layer includes a plurality of wires forming a mesh-like pattern that is provided in the peripheral region.


a first substrate; 

a plurality of detection electrodes arranged in a first direction and a second direction intersecting the first direction, and located in a display region; 



a second substrate facing the first substrate; 

a first conductive layer provided in a peripheral region located outside the display region in planar view, and including a plurality of wires forming a mesh-like pattern; and 









wires connected with the first conductive layer, wherein the first conductive layer and the wires surrounds the display region.


a first substrate; 

a plurality of detection electrodes disposed in a matrix configuration such that the detection electrodes are arranged in a first direction and a second direction, in a display 

a second substrate facing the first substrate; 

a first conductive layer provided in a peripheral region located outside the display region in planar view; 


a polarizing plate provided above the second substrate; and 

a second conductive layer provided between the polarizing plate and the second substrate, wherein the second conductive layer is electrically coupled to the first conductive layer, and 

the first conductive layer is arranged to be part of an electrically connected loop around the display region.

6. The detection device according to claim 1, wherein the first conductive layer includes a plurality of wires forming a mesh-like pattern that is provided in the peripheral region.


Application 17/222076
Claim 2
Claim 4
Claim 5
Claim 6
Claim 7
Claim 8
Claim 11
Claim 15
Patent No. 10,969,614
Claim 1
Claim 7
Claim 2
Claim 3
Claim 2
Claim 8
Claim 2
Claim 2


Claims1, 2, 4, 5, 7, 10, 11, 14, and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 13, and 17 of U.S. Patent No. 10,423, 021 in view of Ishizaki et al. (US 2012/0062511 A1).  US Patent No. 10,423,021 fails to claim the limitation of “wherein the first conductive layer is arranged to be part of an electrically connected loop around the display region.”  The secondary reference of Ishizaki et al. teaches “wherein the first conductive layer is arranged to be part of an electrically connected loop around the display region,” as seen in figure 15 and paragraph 0092, GND line 58 loops around the display region.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent No. 10,423,021 and include the first conductive layer arranged as a loop around the display region as taught by Ishizaki et al. thereby using known techniques to yield predictable results.

Patent No. 10,423,021
1. A detection device comprising: 

a first substrate; 

a plurality of detection electrodes arranged in a first direction and a second direction intersecting the first direction, and located in a display region; 

a first conductive layer provided in a peripheral region located outside the display region in planar view, and including a plurality of wires forming a mesh-like pattern; and 

a second substrate facing the first substrate; 
















a substrate; 

a detection electrode provided in a display region on a plane parallel to the substrate, the detection electrode including a plurality of metal wires; 

a first conductive layer provided in a peripheral region located to the outside of the display region; 



a protective layer provided on the detection electrode; 

a polarizing plate provided above the protective layer; and 





wherein the second conductive layer has a higher sheet resistance than the metal wires and is electrically coupled to the first conductive layer, and the first conductive layer is supplied with a voltage signal having a potential equal to a potential of the detection electrode.

Taught by Ishizaki et al.


Application 17/222076
Claim 2
Claim 4
Claim 5
Claim 7
Claim 10
Claim 11
Claim 14
Claim 15
Patent No. 10,969,614
Claim 1
Claim 5
Claim 1
Claim 5
Claim 13 with Ishizaki
Claim 13
Claim 17 with Ishizaki
Claim 2

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8, 9, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki et al. (US 2012/0062511 A1 hereinafter Ishizaki) in view of Hammura (US 2018/0181234 A1 hereinafter Hammura).

In regards to claim 1, Ishizaki discloses a detection device comprising: 
a first substrate (see figure 15 and paragraph 0067, glass substrate 31); 
(see figure 15 and paragraph 0067, touch detection electrodes TDL); 
a second substrate facing the first substrate (see figure 15 and paragraph 0091, adhesion layer 51); 
a first conductive layer provided in a peripheral region located outside the display region in planar view (see figure 15 and paragraph 0092, ground line 58), 
a second conductive layer electrically coupled to the first conductive layer, the second substrate being located between the second conductive layer and the first substrate (see figure 15, conductive layer 52 is between the adhesion layer 51 and polarizing plate 54), 
wherein the first conductive layer is arranged to be part of an electrically connected loop around the display region (see figure 15, ground line 58 loops around the display region).
Ishizaki fails to disclose first conductive layer including a plurality of wires forming a mesh-like pattern. 
Hammura teaches first conductive layer including a plurality of wires forming a mesh-like pattern (see figure 1 and paragraph 0049, mesh like electrodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishizaki and include mesh like electrodes as taught by Hammura, thereby using known techniques to yield predictable results.

(see figure 15 and paragraph 0067, polarizing plate 54).

In regards to claim 8, as recited in claim 1, Ishizaki further discloses wherein the detection electrodes are disposed on the first substrate (see figure 15, touch detection electrodes TDL located on the first substrate 31).

In regards to claim 9, as recited in claim 1, Hammura further teaches wherein each of the detection electrodes has a mesh-like pattern (see figure 2, mesh like electrodes).

In regards to claim 10, Ishizaki discloses a detection device comprising: 
a first substrate (see figure 15 and paragraph 0067, glass substrate 31); 
a plurality of detection electrodes arranged in a first direction and a second direction intersecting the first direction, and located in a display region (see figure 15 and paragraph 0067, touch detection electrodes TDL);
a second substrate facing the first substrate (see figure 15 and paragraph 0091, adhesion layer 51); and 
a first conductive layer provided in a peripheral region located outside the display region in planar view (see figure 15 and paragraph 0092, ground line 58), 
wherein the first conductive layer is arranged to be part of an electrically connected loop around the display region (see figure 15, ground line 58 loops around the display region).

Hammura teaches first conductive layer including a plurality of wires forming a mesh-like pattern (see figure 1 and paragraph 0049, mesh like electrodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishizaki and include mesh like electrodes as taught by Hammura, thereby using known techniques to yield predictable results.

In regards to claim 14, Ishizaki discloses a detection device comprising: 
a first substrate (see figure 15 and paragraph 0067, glass substrate 31);
a plurality of detection electrodes arranged in a first direction and a second direction intersecting the first direction, and located in a display region (see figure 15 and paragraph 0067, touch detection electrodes TDL);
a second substrate facing the first substrate (see figure 15 and paragraph 0091, adhesion layer 51); 
a first conductive layer provided in a peripheral region located outside the display region in planar view (see figure 15 and paragraph 0092, ground line 58), and 
wires connected with the first conductive layer, wherein the first conductive layer and the wires surrounds the display region (see figure 15, ground line 58 loops around the display region).
Ishizaki fails to disclose first conductive layer including a plurality of wires forming a mesh-like pattern. 
(see figure 1 and paragraph 0049, mesh like electrodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishizaki and include mesh like electrodes as taught by Hammura, thereby using known techniques to yield predictable results.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki and Hammura in view of Ikegami et al. (US 2018/0136524 hereinafter Ikegami), Urien et al. (US 2012/0279549 hereinafter Urien), and Ashizawa et al. (US 6,341,003 hereinafter Ashizawa).

In regards to claim 4, as recited in claim 2, the combination of Ishizaki and Hammura fails to disclose wherein the second conductive layer has a sheet resistance that is lower than a sheet resistance of the polarizing plate and that is higher than a sheet resistance of the first conductive layer.
The combination of Urien, Ikegami, and Ashizawa teaches wherein the second conductive layer has a sheet resistance that is lower than a sheet resistance of the polarizing plate and that is higher than a sheet resistance of the first conductive layer (see col. 14, lines 20-45 of Ashizawa, polarizing plate has a sheet resistance of 1 x 10^8 ohm/sq, see paragraph 0044 of Ikegami, conductive film 7 has a sheet resistance of 30 ohm/sq while in Urien paragraph 0026 the mesh electrodes have a sheet resistance between 1 to 20 ohm/sq).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishizaki and Hammura and include 

In regards to claim 7, as recited in claim 1, the combination of Ishizaki and Hammura fails to disclose wherein the second conductive layer has a sheet resistance that is higher than a sheet resistance of the first conductive layer.
The combination of Urien, Ikegami, and Ashizawa teaches wherein the second conductive layer has a sheet resistance that is higher than a sheet resistance of the first conductive layer (see col. 14, lines 20-45 of Ashizawa, polarizing plate has a sheet resistance of 1 x 10^8 ohm/sq, see paragraph 0044 of Ikegami, conductive film 7 has a sheet resistance of 30 ohm/sq while in Urien paragraph 0026 the mesh electrodes have a sheet resistance between 1 to 20 ohm/sq).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishizaki and Hammura and include conductive layers with different sheet resistances as taught by Urien, Ikegami, and Ashizawa, thereby using known techniques to yield predictable results.

Allowable Subject Matter
Claims 3, 12, and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J KOHLMAN/             Primary Examiner, Art Unit 2628